Citation Nr: 1044333	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected posttraumatic stress disorder (PTSD), currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 2005 to August 2006.  Service in Southwest Asia is 
indicated by the record.  The Veteran is the recipient of the 
Combat Action Badge.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural history

The Veteran filed an original claim of entitlement to service 
connection for PTSD in September 2006.  His claim was eventually 
granted by the RO in the July 2007 rating decision, which 
assigned a 10 percent disability rating effective August 29, 
2006.  The Veteran disagreed with the assigned rating and 
perfected his appeal by filing a timely substantive appeal [VA 
Form 9] in November 2008.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In an April 2010 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in an August 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by mild symptomatology 
including anxiety, suspiciousness, hypervigilance, chronic sleep 
impairment, avoidance, irritability, exaggerated startle 
response, and mild memory loss.  There is no evidence of impaired 
affect, depression, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and difficulty in 
establishing effective work and social relationships.

2.  The evidence does not show that the Veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for an initial disability rating of 30 percent 
for the Veteran's PTSD have been met for the period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a higher initial disability 
rating for service-connected PTSD.  Essentially, the Veteran 
contends that his PTSD symptomatology is more severe than is 
contemplated by the currently assigned 10 percent disability 
rating.  As will be detailed below, the Board finds that the 
Veteran's PTSD symptomatology more nearly approximates that 
required for the assignment of a 30 percent disability rating.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.  

Stegall considerations

In April 2010, the Board remanded the case and ordered VBA to 
schedule the Veteran for an examination to determine the current 
nature and severity of his service-connected PTSD.  VBA was also 
to request that the Veteran identify any outstanding medical 
evidence pertinent to his claim.  The claim was then to be 
readjudicated.

The requisite letter was sent by the AMC to the Veteran in April 
2010.  A VA psychological examination was performed in April 
2010, the report of which was obtained and associated with the 
Veteran's VA claims folder.  The claim was readjudicated via the 
August 2010 SSOC.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

      a.  Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      b.  Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter dated December 2006.  Although this VCAA letter did 
not specifically include any information pertaining to the 
evidence necessary to substantiate a claim for a higher rating, 
once service connection is granted the notice requirements of 38 
U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
VAOPGCPREC 8-2003.  

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claim in the December 2006 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and the 
Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that VA 
would make reasonable efforts to request such records.  The 
Veteran was also informed that he would be afforded a VA 
examination, if necessary, to make a decision as to his claim.

The above-referenced letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

The December 2006 letter specifically indicated, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the December 
2006 VCAA letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the December 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when the 
claim was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment or 
when treatment began, service medical records that the Veteran 
may not have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

      c.  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  
The pertinent evidence of record includes the Veteran's 
statements and service treatment records.  

Additionally, the Veteran was afforded VA examinations in April 
2010 and July 2007 as to his service-connected PTSD.  The 
examination reports reflect that the examiners interviewed and 
examined the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
[the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion].  The Board therefore concludes that the VA 
examination reports are adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claim.  He has retained the services of a representative and, as 
indicated above, testified at a personal hearing before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings"].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (PTSD).  In any event, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  Under these 
criteria, PTSD is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130 (2010).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the rating 
of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an increased initial disability rating in 
excess of the currently assigned 10 percent for his service-
connected PTSD.

For the reasons expressed immediately below, the Board finds that 
the Veteran's symptoms more approximately warrant the assignment 
of a 30 percent rating under Diagnostic Code 9411.  As indicated 
above, a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

With respect to mood, the medical evidence indicates that the 
Veteran's mood is "good."  See the VA examination report dated 
April 2010.  The record does not document evidence of depression.  
There is also no evidence that the Veteran experiences panic 
attacks.  Specifically, he did not endorse this symptom at either 
the July 2007 or April 2010 VA examinations.

The Veteran's anxiety and suspiciousness are repeatedly shown by 
the evidence.  At the July 2009 Board hearing, the Veteran 
testified to experiencing anxiety when he sees objects along the 
side of the road which remind him of improvised explosive devices 
[IEDs].  See the July 2009 Board hearing transcript, pg. 10.  He 
also testified that he sometimes sleeps with a pistol under his 
pillow and checks and rechecks his home to be certain it is 
secure.  See Id. at 35.  Additionally, the April 2010 VA examiner 
noted that the Veteran does not feel comfortable in crowded 
situations.  

As noted by the April 2010 VA examiner, the Veteran's PTSD 
symptomatology predominantly involves his chronic sleep 
impairment; specifically, nightmares and difficulty achieving and 
maintaining sleep.  The Veteran has reported frequent nighttime 
waking and recurrent dreams of his military service.  See the 
July 2009 Board hearing transcript, pgs. 5-7.

The Veteran also indicated that he experiences mild memory loss.  
Specifically, he reported forgetting to completely accomplish 
mundane tasks or forgetting that he made a phone call.  See the 
July 2009 Board hearing transcript, pgs. 20-22.  

The April 2010 VA examiner additionally stated that the Veteran 
experiences increased irritability as part of his PTSD 
symptomatology.  This is consistent with the testimonies of the 
Veteran and his mother, who both indicated that the Veteran has 
an "intense" temper at times.  The Veteran has never become 
physically violent, aside from throwing objects.  See the July 
2010 Board hearing transcript, pg. 15.  In addition to 
irritability, the April 2010 VA examiner noted that the Veteran 
endorsed symptoms of hypervigilance, avoidance, and exaggerated 
startle response.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The GAF scores assigned in the April 2010 VA examination [65] and 
July 2007 VA examination [70] are reflective of mild symptoms due 
to PTSD, which is consistent with a 30 percent disability rating.  

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 30 percent rating, for 
example panic attacks and depressed mood.  However, having all of 
the symptoms found in the schedular criteria is not required for 
a 30 percent rating to be assigned.  See 38 C.F.R. § 4.7 (2010).

After a thorough review of the evidence, the Board finds that the 
impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of impairment 
contemplated by a 30 percent rating.  Criteria for the assignment 
of a 30 percent rating which have arguably been met or 
approximated, include chronic sleep impairment, anxiety, 
suspiciousness, and mild memory loss.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board concludes that 
an increased rating to 30 percent is warranted based on the 
Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 
(2010).

The Board also considered the assignment of a rating in excess of 
30 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not abrogated].  
For the reasons expressed immediately below, the Board has 
determined that the evidence does not support a conclusion that 
the Veteran has such significant occupational and social 
impairment as to warrant the assignment of a 50 percent, 70 
percent, or 100 percent disability rating.

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work 
and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

There is no evidence that the Veteran exhibits a 'flattened 
affect.'  Specifically, the Veteran's affect was noted as 
"appropriate" by both the April 2010 and July 2007 VA 
examiners.  Additionally, there is no evidence in the Veteran's 
VA evaluation records of 'circumstantial, circumlocutory, or 
stereotyped speech.'  In particular, the April 2010 and July 2007 
VA examiners described the Veteran's speech as normal.  Further, 
as indicated above, there is no medical evidence to suggest that 
the Veteran suffers from panic attacks, nor has he so contended.  

At the July 2009 Board hearing, the Veteran's representative 
attempted to demonstrate that the Veteran experienced difficulty 
understanding complex commands.  Notably, the Veteran did not 
appear to endorse similar symptoms, reporting only some 
forgetfulness in Parachute Rigger School, which he successfully 
completed in recent years.  See the July 2009 Board hearing 
transcript, pgs. 20-21; see also the VA examination report dated 
April 2010.  Consistently, there is no medical evidence 
demonstrating that the Veteran experiences any such difficulty.

As indicated above, the Veteran has reported mild memory loss in 
the form of forgetting to complete routine tasks.  Although the 
evidence, taken as a whole, does indicate that mild memory loss 
evidently exists, this is part of the criteria for the currently 
assigned 30 percent rating.  Impairment of short-term and long-
term memory is not demonstrated in the record.

The examination records do not indicate any abnormalities in 
judgment or abstract thinking related to the Veteran's PTSD.  
Specifically, the April 2010 VA examiner found the Veteran's 
thought process to be "[u]nremarkable."  Regarding the 
Veteran's judgment, the examiner stated that the Veteran 
"[u]nderstands outcome of [his] behavior."

There is evidence that the Veteran occasionally experiences 
'disturbances of mood and motivation.'  Specifically, as 
indicated above, the Veteran stated that he feels increasingly 
irritable and experiences brief periods of anger.  See the July 
2009 Board hearing transcript, pg. 15.  It is also undisputed 
that he experiences hypervigilance, exaggerated startle response, 
avoidance, and anxiety.  The Board observes that these symptoms 
are congruent with the criteria for a 30 percent rating.  

With regard to work relationships, the Veteran has not maintained 
steady employment since his August 2006 discharge from active 
service.  Critically, the Veteran's lack of consistent employment 
appears to have been the result of two major accidents which 
resulted in extended periods of hospitalization and 
rehabilitation and several minor physical injuries that resulted 
in time off work for treatment.  See the VA examination report 
dated April 2010.  Notably, during the appeal period, the Veteran 
has completed Airborne School and Parachute Rigger School.  See 
Id.   It does not appear that the Veteran lost any job due to 
PTSD symptoms.  Notably, the April 2010 VA examiner characterized 
the effect of the Veteran's symptomatology on his industrial 
functioning as "mild" with "some decrease in work efficiency 
[to be] expected under periods of stress."  Furthermore, the VA 
examiner noted that the Veteran's symptoms of PTSD did not render 
him unemployable.  

With respect to social relationships, the Veteran testified that 
his relationship with his fiancé ended prior to the July 2009 
Board hearing.  See the July 2009 Board hearing transcript, pg. 
16.  The April 2010 VA examiner noted that the Veteran currently 
resides in an apartment with a fellow National Guardsman.  The 
Veteran has indicated that he has few friends outside of the 
National Guard; however, he regularly socializes others from his 
unit.  The April 2010 VA examiner reported that although the 
Veteran had displayed some increased isolation, he is still 
socially active.  The Veteran continues to enjoy hobbies 
including riding his motorcycle and engaging in "shooting 
sports."  See the April 2010 VA examiner.  Additionally, the 
Veteran's close relationship with his family was described by the 
July 2007 VA examiner.  He indicated that the Veteran and his 
brother regularly hunt and fish together.  The Veteran "sees his 
sister about every day to every other day" and sees his parents 
approximately once a month.  See the VA examination report dated 
July 2007.  Accordingly, although there is some evidence of 
isolation, it appears that problems with social relationships are 
minimal.
 
The Board has not identified any other aspects of the Veteran's 
service-connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated.  A thorough 
review of the medical evidence demonstrates that the Veteran's 
PTSD symptomatology centers on his anxiety, suspiciousness, 
hypervigilance, exaggerated startle response, chronic sleep 
impairment, avoidance, and mild memory loss.  Critically, the 
April 2010 VA examiner specifically indicated that the Veteran's 
PTSD symptoms "have had some mild impact on his social and 
industrial functioning."  This is consistent with the assignment 
of a 30 percent disability rating.

As to the criteria for a 70 percent rating, the Board recognizes 
that the Veteran has, at times, experienced impaired impulse 
control in the form of speeding and throwing inanimate objects.  
See the July 2009 Board hearing transcript, pgs. 11-12, 15-16. 
However, there is no evidence of record indicating the Veteran 
has suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the ability to 
function independently.  Nor is there medical evidence of spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Accordingly, the 
Board concludes that a 70 percent rating is not warranted under 
Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by such 
a rating.  There is no evidence of gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name, or inability to perform 
activities of daily living.  The Veteran himself does not endorse 
the severe symptoms which are consistent with a 100 percent 
rating.

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected PTSD more closely approximates that which allows for 
the assignment of a 30 percent disability rating, and no higher, 
under 38 C.F.R. § 4.7.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In the instant case, the Veteran's disability rating for PTSD has 
been initially evaluated as 10 percent disabling, effective from 
August 29, 2006, the date following discharge from service.  

It appears from the medical records and the Veteran's own 
statements that his PTSD symptomatology has not substantially 
changed since the date of service connection.  The April 2010 VA 
examiner indicated that the Veteran's "reports of PTSD symptoms 
have remained at the same level they were in July 2007 except for 
worsening of the nightmares."  The examiner also went on to note 
some increased isolation, irritability, and heightened startle 
response.  Notably, however, the VA examiner indicated that the 
Veteran's symptoms continue to be mild.  The Board therefore 
finds that a 30 percent disability rating may be assigned for the 
entire period from August 29, 2006.  There appears to have been 
no time during which the schedular criteria for a 50, 70, or 100 
percent rating were met or approximated. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's PTSD. 
 See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  

The record demonstrates that the Veteran is not currently working 
and is actively seeking employment.  As noted above, the April 
2010 VA examiner indicated that the Veteran's PTSD symptoms 
"remain in the mild range with some decrease in work efficiency 
[that] could be expected under periods of stress."  The minimal 
extent of the Veteran's current occupational impairment is 
specifically contemplated by the currently assigned disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required repeated hospitalization as a 
result of his PTSD symptomatology.  Further, the record does not 
indicate any other reason why an extraschedular rating should be 
assigned.  

Accordingly, because there is no factor which takes the 
disability outside the usual rating criteria, the Board therefore 
has determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

The Court has recently held that a request for a total disability 
evaluation based upon individual unemployability (TDIU), whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation. There must be cogent evidence of unemployability in 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case, the Veteran is currently unemployed.  The April 
2010 VA examiner described the Veteran's post service employment 
history as "complex."  The Veteran had a series of short term 
jobs that were terminated by various injuries including a back 
injury in 2006 and a motorcycle injury in 2007.  Despite these 
injuries, he completed Riggers school.  In 2009, he was involved 
in an all terrain vehicle accident resulting in serious injury 
and confinement to a wheel chair for two months.  He continued to 
perform limited work in the National Guard returning to full duty 
in the National Guard in 2010.  At the time of the April 2010 
examination, he was looking for employment.  The VA examiner 
opined, after considering the Veteran's employment history and 
PTSD symptomatology, that the Veteran was not unemployable 
because of his PTSD. 

Despite his current unemployment, the Veteran does not contend, 
and the evidence does not show, that his service-connected PTSD 
renders him unable to obtain and maintain substantially gainful 
employment.  Accordingly, Rice is not for application.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the evidence more nearly approximates the 
criteria for the assignment of a 30 percent disability rating, 
but no higher, for the Veteran's service-connected PTSD.  


ORDER

An initial disability rating of 30 percent, but no higher, is 
granted for PTSD, subject to controlling regulations applicable 
to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


